             Case 1:20-cv-00010-LY Document 18 Filed 03/31/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                      §
 MONKEYMEDIA, INC.,
                                                      §
        Plaintiff,                                    §
                                                      §
                                                      §
        v.                                            §
                                                      §     CASE NO. 1:20-cv-00010-LY
                                                      §
 AMAZON.COM, INC.,                                    §
        Defendant.                                    §
                                                      §
                                                      §
                                                      §

                               INITIAL SCHEDULING ORDER

       On March 30, 2020, the Court conducted the initial pretrial conference in the above entitled

and number cause. All parties appeared through counsel. As a result of this conference, the Court

ORDERS the following:

       1.       Plaintiff shall disclose their preliminary infringement contentions on May 13, 2020.

       2.       Defendant shall disclose their preliminary invalidity contentions on July 1, 2020.

       3.       The parties shall identify claim terms to be construed on July 21, 2020.

       4.       The parties shall exchange their proposed claim constructions and identify

intrinsic/extrinsic evidence in support thereof on August 19, 2020.

       5.       The parties shall file a joint claim construction statement on August 26, 2020.

       6.       Claim construction discovery closes on September 16, 2020.

       7.       All parties shall file opening claim construction briefs on October 7, 2020.

       8.       All parties shall file reply claim construction briefs on October 21, 2020.




                                                  1
                                                                                              3592081.v1
          Case 1:20-cv-00010-LY Document 18 Filed 03/31/20 Page 2 of 4




       IT IS FURTHER ORDERED that this case is set for a tutorial to the Court at 9:30 a.m.,

November 12, 2020, Courtroom 7, 7th Floor, United States Courthouse, 501 West Fifth Street,

Austin, Texas.

       IT IS FURTHER ORDERED that the claim construction hearing is set immediately

following the tutorial on November 12, 2020.

       IT IS FINALLY ORDERED that the stay imposed by this Court’s Order of March 4,

2020 (Doc. No. 11) is LIFTED for the proceedings specified in this Order.

       SIGNED this _______ day of April, 2020.



                                                   ____________________________________
                                                   LEE YEAKEL
                                                   UNITED STATES DISTRICT JUDGE




                                               2
                                                                                   3592081.v1
         Case 1:20-cv-00010-LY Document 18 Filed 03/31/20 Page 3 of 4




Dated: March 31, 2020

                              GRAVES, DOUGHERTY, HEARON & MOODY, P.C.

                              /S/ Steven D. Smit
                              Steven D. Smit
                              State Bar No. 18527500
                              ssmit@gdhm.com
                              Matthew C. Powers
                              State Bar No. 24046650
                              mpowers@gdhm.com
                              401 Congress Avenue, Suite 2700
                              Austin, Texas 78701
                              (512) 480-5653 Telephone
                              (512) 480-5853 Telecopier

                              Attorneys For Plaintiff MONKEYmedia, Inc.

                             SHELTON COBURN LLP

                             /s/ Barry K. Shelton
                             Barry K. Shelton
                             Texas State Bar No. 24055029
                             bshelton@sheltoncoburn.com
                             311 RR 620 S, Suite 205
                             Austin, Texas 78734
                             Tel: (512) 263-2165
                             Fax: (512) 263-2166

                             FENWICK & WEST LLP

                             J. David Hadden, CSB No. 176148
                             Email: dhadden@fenwick.com
                             Saina S. Shamilov, CSB No. 215636
                             Email: sshamilov@fenwick.com
                             Ravi R. Ranganath, CSB 272981
                             Email: rranganath@fenwick.com
                             Silicon Valley Center
                             801 California Street
                             Mountain View, CA 94041
                             Telephone:      650.988.8500
                             Facsimile:      650.938.5200




                                       3
                                                                          3592081.v1
Case 1:20-cv-00010-LY Document 18 Filed 03/31/20 Page 4 of 4




                    Todd R. Gregorian, CSB No. 236096
                    Email: tgregorian@fenwick.com
                    Min Wu, CSB No. 307512
                    Email: min.wu@fenwick.com
                    555 California Street
                    San Francisco, CA 94104
                    Telephone:      415.875.2300
                    Facsimile:      415.281.1350

                    Counsel for Defendant Amazon.com, Inc.




                              4
                                                               3592081.v1
